           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 1 of 9



 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiff
 8
 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
10
11                                            )   Case No.
     SID NAIMAN, individually and on          )
12
     behalf of all others similarly situated, )   CLASS ACTION
13                                            )
14   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
15          vs.                               )
16                                            )   1.   NEGLIGENT VIOLATIONS OF
                                                       THE TELEPHONE
     RXCUT LLC, and DOES 1 through 10, )               CONSUMER PROTECTION
17
     inclusive, and each of them,             )        ACT [47 U.S.C. §227(b)]
18                                            )   2.   WILLFUL VIOLATIONS OF
                                                       THE TELEPHONE
19   Defendants.                              )        CONSUMER PROTECTION
                                              )        ACT [47 U.S.C. §227(b)]
20                                            )
21                                            )
                                              )   DEMAND FOR JURY TRIAL
22
                                              )
23                                            )
24
                                              )
                                              )
25                                            )
26                                            )
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              -1-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 2 of 9



 1         Plaintiff SID NAIMAN (“Plaintiff”), individually and on behalf of all others
 2   similarly situated, alleges the following upon information and belief based upon
 3   personal knowledge:
 4                                NATURE OF THE CASE
 5         1.     Plaintiff brings this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of RXCUT, LLC in negligently,
 8   knowingly, and/or willfully contacting Plaintiff on his cellular telephone in
 9   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
10   (“TCPA”), thereby invading Plaintiff’s privacy.
11                                JURISDICTION & VENUE
12         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of California, seek relief on behalf of a Class, which will result in at least
14   one class member belonging to a different state than that of Defendant, a New Jersey
15   limited liability company. Plaintiff also seeks up to $1,500.00 in damages for each
16   call in violation of the TCPA, which, when aggregated among a proposed class in
17   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
20         3.     Venue is proper in the United States District Court for the Eastern
21   District of California pursuant to 28 U.S.C. § 1391(b) and because a substantial
22   portion of the events giving rise to Plaintiff’s claims occurred in this District.
23                                         PARTIES
24         4.     Plaintiff is a natural person residing in Chico, California and is a
25   “person” as defined by 47 U.S.C. § 153 (39).
26         5.     Defendant is a medical insurance marketing company, and is a
27   “person” as defined by 47 U.S.C. § 153 (39).
28         6.     The above-named Defendants, and its subsidiaries and agents, are


                                   CLASS ACTION COMPLAINT
                                                 -2-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 3 of 9



 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff is will seek leave of Court to amend
 6   the Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.     Beginning March 11, 2019, Defendants contacted Plaintiff on his
16   cellular telephone number ending in -6443, in an attempt to solicit Plaintiff to
17   purchase Defendant’s services.
18         9.     Defendant contacted or attempted to contact Plaintiff from telephone
19   number (925) 247-1463.
20         10.    Defendant used an “automatic telephone dialing system” as defined by
21   47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit his services.
22         11.    Defendant’s calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
24         12.    Defendant’s calls were placed to a telephone number assigned to a
25   telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
26   47 U.S.C. § 227(b)(1).
27         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
28   express consent” to receive calls using an automatic telephone dialing system or an


                                   CLASS ACTION COMPLAINT
                                                 -3-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 4 of 9



 1   artificial or prerecorded voice on his telephone pursuant to 47 U.S.C. §
 2   227(b)(1)(A).
 3          14.    These calls by Defendant, or its agents, violated 47 U.S.C. § 227(b)(1).
 4                                  CLASS ALLEGATIONS
 5          15.    Plaintiff brings this action individually and on behalf of all others
 6   similarly situated, as a member of the proposed class (“The Class”). The Class is
 7   defined as follows:
 8
                   All persons within the United States who received any
 9                 solicitation/telemarketing telephone calls from Defendant to said
10                 person’s cellular telephone made through the use of any automatic
                   telephone dialing system or an artificial or prerecorded voice and such
11
                   person had not previously consented to receiving such calls within the
12                 four years prior to the filing of this Complaint through the date of class
13
                   certification.

14
            16.    Plaintiff represents, and is a member of, The Class, consisting of all
15
     persons within the United States who received any solicitation/telemarketing
16
     telephone calls from Defendant to said person’s cellular telephone made through
17
     the use of any automatic telephone dialing system or an artificial or prerecorded
18
     voice and such person had not previously provided their cellular telephone number
19
     to Defendant within the four years prior to the filing of this Complaint through the
20
     date of class certification.
21
            17.    Defendant, its employees and agents are excluded from The Class.
22
     Plaintiff does not know the number of members in The Class, but believes The Class
23
     members number in the thousands, if not more. Thus, this matter should be certified
24
     as a class action to assist in the expeditious litigation of the matter.
25
            18.    The Class is so numerous that the individual joinder of all of its
26
     members is impractical. While the exact number and identities of The Class
27
     members are unknown to Plaintiff at this time and can only be ascertained through
28
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that


                                    CLASS ACTION COMPLAINT
                                                 -4-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 5 of 9



 1   The Class includes thousands of members. Plaintiff alleges that The Class members
 2   may be ascertained by the records maintained by Defendant.
 3         19.    Plaintiff and members of The Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant illegally contacted Plaintiff and
 5   The Class members via their cellular telephones thereby causing Plaintiff and The
 6   Class members to incur certain charges or reduced telephone time for which
 7   Plaintiff and The Class members had previously paid by having to retrieve or
 8   administer messages left by Defendant during those illegal calls, and invading the
 9   privacy of said Plaintiff and The Class members.
10         20.    Common questions of fact and law exist as to all members of The Class
11   which predominate over any questions affecting only individual members of The
12   Class. These common legal and factual questions, which do not vary between The
13   Class members, and which may be determined without reference to the individual
14   circumstances of any of The Class members, include, but are not limited to, the
15   following:
16                a.    Whether, within the four years prior to the filing of this
17                      Complaint through the date of class certification, Defendant
18                      made any telemarketing/solicitation call (other than a call made
19                      for emergency purposes or made with the prior express consent
20                      of the called party) to a member of The Class using any
21                      automatic telephone dialing system or any artificial or
22                      prerecorded voice to any telephone number assigned to a
23                      cellular telephone service;
24                b.    Whether Plaintiff and The Class members were damaged
25                      thereby, and the extent of damages for such violation; and
26                c.    Whether Defendant should be enjoined from engaging in such
27                      conduct in the future.
28         21.    As a person that received numerous telemarketing/solicitation calls


                                  CLASS ACTION COMPLAINT
                                                 -5-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 6 of 9



 1   from Defendant using an automatic telephone dialing system or an artificial or
 2   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 3   claims that are typical of The Class.
 4         22.    Plaintiff will fairly and adequately protect the interests of the members
 5   of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
 6   actions.
 7         23.    A class action is superior to other available methods of fair and
 8   efficient adjudication of this controversy, since individual litigation of the claims of
 9   all The Class members is impracticable. Even if every member of The Class could
10   afford individual litigation, the court system could not. It would be unduly
11   burdensome to the courts in which individual litigation of numerous issues would
12   proceed. Individualized litigation would also present the potential for varying,
13   inconsistent, or contradictory judgments and would magnify the delay and expense
14   to all parties and to the court system resulting from multiple trials of the same
15   complex factual issues. By contrast, the conduct of this action as a class action
16   presents fewer management difficulties, conserves the resources of the parties and
17   of the court system, and protects the rights of each member of The Class.
18         24.    The prosecution of separate actions by individual members of The
19   Class would create a risk of adjudications with respect to them that would, as a
20   practical matter, be dispositive of the interests of the other members of The Class
21   not parties to such adjudications or that would substantially impair or impede the
22   ability of such non-party members to protect their interests.
23         25.    Defendant has acted or refused to act in respects generally applicable
24   to The Class, thereby making appropriate final and injunctive relief with regard to
25   the members of The Class as a whole.
26
27
28



                                   CLASS ACTION COMPLAINT
                                                -6-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 7 of 9



 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                      47 U.S.C. §227(b).
 4                                 On Behalf of The Class
 5         26.    Plaintiff repeats and incorporate by reference into this cause of action
 6   the allegations set forth above.
 7         27.    The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
10   47 U.S.C. § 227 (b)(1)(A).
11         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
12   Plaintiff and The Class members are entitled to an award of $500.00 in statutory
13   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
14         29.    Plaintiff and The Class members are also entitled to and seek
15   injunctive relief prohibiting such conduct in the future.
16                            SECOND CAUSE OF ACTION
17     Knowing and/or Willful Violations of the Telephone Consumer Protection
18                                             Act
19                                      47 U.S.C. §227(b)
20                                 On Behalf of The Class
21         30.    Plaintiff repeats and incorporate by reference into this cause of action
22   the allegations set forth above.
23         31.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple knowing and/or willful violations of the TCPA, including but not
25   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
26   and in particular 47 U.S.C. § 227 (b)(1)(A).
27         32.    As a result of Defendant’s knowing and/or willful violations of 47
28   U.S.C. § 227(b), Plaintiff and The Class members are entitled to an award of


                                  CLASS ACTION COMPLAINT
                                                -7-
           Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 8 of 9



 1   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 2   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 3         33.    Plaintiff and The Class members are also entitled to and seek
 4   injunctive relief prohibiting such conduct in the future.
 5                                 PRAYER FOR RELIEF
 6    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 7                              FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                    47 U.S.C. §227(b)
10               • As a result of Defendant’s negligent violations of 47 U.S.C.
11                §227(b)(1), Plaintiff and The Class members are entitled to and request
12                $500 in statutory damages, for each and every violation, pursuant to
13                47 U.S.C. 227(b)(3)(B).
14               • Any and all other relief that the Court deems just and proper.
15                            SECOND CAUSE OF ACTION
16     Knowing and/or Willful Violations of the Telephone Consumer Protection
17                                            Act
18                                    47 U.S.C. §227(b)
19               • As a result of Defendant’s willful and/or knowing violations of 47
20                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to and
21                request treble damages, as provided by statute, up to $1,500, for each
22                and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.
23                §227(b)(3)(C).
24               • Any and all other relief that the Court deems just and proper.
25                             DEMAND FOR JURY TRIAL
26         34.    Pursuant to the Seventh Amendment to the Constitution of the United
27   States of America, Plaintiff is entitled to, and demand, a trial by jury.
28



                                   CLASS ACTION COMPLAINT
                                                -8-
     Case 2:20-cv-02180-MCE-DMC Document 1 Filed 10/30/20 Page 9 of 9



 1   Respectfully Submitted this 30th Day of October, 2020.
 2
                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
 4                            By: /s/ Todd M. Friedman
                                  Todd M. Friedman
 5
                                  Law Offices of Todd M. Friedman
 6                                Attorney for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                          CLASS ACTION COMPLAINT
                                      -9-
